El Juez Asociado Señor Belaval
emitió, la opinión del Tribunal.
Se trata de un incidente procesal en una acción de daños y perjuicios presentada contra la peticionaria. La demandada en la acción anterior, aquí peticionaria, presentó un extenso interrogatorio a los demandantes antes de contestar la de-manda y solicitó una prórroga de veinte días, a contar desde la fecha en que fuera contestado dicho interrogatorio, para a su vez, proceder a la contestación de la demanda. La Sala recurrida denegó la prórroga por entender que dicho inte-rrogatorio no se podía presentar antes de contestarse la demanda.
*243El criterio empleado por el ilustrado juez de la Sala recurrida hubiera encontrado fundamento en la anterior Regla 33 de las Reglas de Enjuiciamiento Civil para las Cortes de Puerto Rico de 1943 — 32 Ap. L.P.R.A. pág. 660 Yol. 9 — que si bien no disponía expresamente que los interro-gatorios no se podían presentar antes de contestarse la demanda, se le aplicó dicha limitación al hacerse extensiva a nuestra anterior Regla 33 la interpretación, que de la regla federal análoga, había hecho la glosa norteamericana: Rodríguez v. Corte, 67 D.P.R. 723 (Todd, hijo) (1947), cita pre-cisa a las págs. 724 in fine a 726. Pero tanto en la legislación federal — véase 4 Moore Federal Practice 2271 — como en nuestra propia legislación — 1 Práctica Forense Puertorri-queña pág. 63 (Regla 30) — se modificó la restricción por interpretación, en el sentido, que los interrogatorios no se podían notificar a la parte demandante antes de contes-tarse la demanda, y cuando se suscitó el incidente pro-cesal, objeto de este recurso, nuestra Regla 30 de Proce-dimiento Civil ya disponía que los interrogatorios podían ser notificados después del comienzo del pleito y antes de contestarse la demanda, excepto que, si la notificación se hiciere por el demandante dentro de los diez días siguien-tes al comienzo del pleito, debería obtenerse antes permiso del tribunal con o sin previa notificación de la parte con-traria. Véanse además: Moore’s Federal Practice Rules Pamphlet with Comments 1966, págs. 742-745; Hernández Colón “Manual de Derecho Procesal Civil”, págs. 222 et seq.

Debe revocarse la resolución de 2 de septiembre de 1965 denegando la moción de prórroga de 28 de junio de 1965 presentada por la peticionaria en este caso, y procederse a conceder dicha prórroga en los términos solicitados.